Case 8:19-cv-00812-VMC-TGW Document 1 Filed 04/04/19 Page 1 of 10 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


BRANDON CHRISTOPHER SCOTT,


                                       Plaintiff,
                                                             CASE NO.:
vs.                                                     I
FIRST ADVANTAGE BACKGROUND                                   JURY TRIAL DEMANDED
SERVICES CORP.,


                                      Defendant.

                                           COMPLAINT

       Plaintiff Brandon Christopher Scott (“Plaintiff”), by and through his attorneys, brings the

following Complaint against First Advantage Background Services Corp. (“Defendant” or “First

Advantage”) for violations of the federal Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681,

et seq., arising out of an employment background check report that falsely portrayed Plaintiff as a

serial criminal and misdemeanant.

                                          THE PARTIES

       1.      Plaintiff Brandon Christopher Scott is an individual person residing in the City of

Largo, in Pinellas County, Florida.

       2.      Defendant First Advantage Background Services Corp. is a Georgia corporation

that   conducts   more    than   55     million     international   background   screens   annually.

https://fadv.com/about-us/ (last visited March 19, 2019). Defendant’s principal place of business

is at 1 Concourse Parkway NE, Suite 200, Atlanta, Georgia 30328.




                                                    1
Case 8:19-cv-00812-VMC-TGW Document 1 Filed 04/04/19 Page 2 of 10 PageID 2



       3.      Defendant is a consumer reporting agency as defined at 15 U.S.C. § 1681a(f)

because for monetary fees, it regularly engages in the practice of evaluating and/or assembling

information on consumers for the purpose of furnishing consumer reports for employment

purposes to third parties, and uses interstate commerce, including the Internet, for the purpose of

preparing and furnishing such consumer reports.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1681p, which allows claims under the FCRA to be brought in any appropriate court

of competent jurisdiction.

       5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), because a

substantial part of the events or omissions giving rise to Plaintiff’s claim occurred in this District.

       6.      Pursuant to U.S. District Court for the Middle District of Florida Local Rule 1.02,

this proceeding is properly instituted in the Tampa Division of the Middle District because Pinellas

County has the greatest nexus with the cause.

       7.      First Advantage knew in this case, and many others, that the subject of its

background check report was a Florida resident applying for employment in Florida who would

be adversely affected by negative information contained in its background check report.

       8.      As such, First Advantage engages in substantial and not isolated activity within

Florida and this Court has personal jurisdiction over First Advantage pursuant to Sections

48.193(1)(a)1., 2., and 6. of the Florida Statutes.

       9.      Based on the foregoing, First Advantage has sufficient contact with the State of

Florida that exercising personal jurisdiction over First Advantage complies with fair play and

substantial justice, as required by due process.


                                                   2
Case 8:19-cv-00812-VMC-TGW Document 1 Filed 04/04/19 Page 3 of 10 PageID 3



        10.    As here, many of these background check reports relate to Florida residents located

in the Middle District of Florida. As such, First Advantage conducts substantial and regular

business activities in the Middle District of Florida and, pursuant to 28 U.S.C. 1391(c)(2) and (d),

First Advantage resides in the Middle District of Florida.

                      THE FCRA’S PROTECTIONS FOR JOB APPLICANTS

        11.    Despite its name, the Fair Credit Reporting Act covers more than just credit

reporting, it also regulates employment background checks like the one procured in Plaintiff’s

name.

        12.    The FCRA provides a number of protections for job applicants who are subjected

to background checks.

        13.    In the parlance of the FCRA, background checks are “consumer reports,” and

providers of background checks, like First Advantage, are “consumer reporting agencies.” 15

U.S.C. §§ 1681a(d), (f).

        14.    Under 15 U.S.C. § 1681e(b), consumer reporting agencies are required “to follow

reasonable procedures to assure maximum possible accuracy of the information concerning the

individual about whom the report relates.”

                                                 FACTS

                              Defendant’s Inaccurate Background Check

        15.    In or around October 2017, Plaintiff applied for employment with Molex, Inc.

(“Molex”), a manufacturer of electronic, electrical, and fiber optic interconnection systems,

through Adecco Staffing (“Adecco”) in Jacksonville, Florida.

        16.    In or around October 2017, Plaintiff participated in an in-person interview with a

Recruiter at Adecco, Corey Michaels (“Mr. Michaels”), in Jacksonville, Florida.


                                                 3
Case 8:19-cv-00812-VMC-TGW Document 1 Filed 04/04/19 Page 4 of 10 PageID 4



         17.   In or around October 2017, Plaintiff participated in an in-person interview with a

Hiring Supervisor for Molex in Pinellas Park, Florida. During this interaction, Plaintiff received a

verbal offer of employment from the Hiring Supervisor, contingent upon passing a background

check.

         18.   Adecco contracted with First Advantage to conduct background checks, including

criminal background checks, on the prospective employees that it was attempting to place in the

job market.

         19.   On October 6, 2017, Adecco ordered a criminal background check on Plaintiff from

First Advantage.

         20.   On October 11, 2017, in accordance with its standard procedures, First Advantage

completed Plaintiff’s background check.

         21.   On October 13, 2017, Plaintiff received email correspondence from Mr. Michaels

containing a Pre-Adverse Action Notice, which informed Plaintiff that Molex was intending to

take adverse action on his employment status based in whole or in part on a consumer report

prepared by First Advantage, and a copy of the background check report (“background report”).

         22.   First Advantage’s background report on Plaintiff contained five pages of

information, including four grossly inaccurate and stigmatizing misdemeanor convictions.

         23.   The background report listed the following three misdemeanor criminal convictions

from Darlington County, South Carolina, belonging to a “Brandon Da Mon Scott” and reported as

follows:




                                                 4
Case 8:19-cv-00812-VMC-TGW Document 1 Filed 04/04/19 Page 5 of 10 PageID 5



                    1. Case 1

                                Case Reference #: 49418GJ
                                DOB on File: 8/17/XXXX
                                Charge: DRUGS/POSSESSION OF 28 GRAMS 1 OUNCE OR
                                LESS OF MARIJUANA OR 10 GRAMS
                                Charge Type: Misdemeanor
                                Disposition: Guilty

                    2. Case 2

                                Case Reference #: 49981GJ
                                DOB on File: 8/17/XXXX
                                Charge: DRUGS/POSSESSION OF 28 GRAMS 1 OUNCE OR
                                LESS OF MARIJUANA OR 10 GRAMS
                                Charge Type: Misdemeanor
                                Disposition: Guilty

                    3. Case 3

                                Case Reference #: 27199FX
                                DOB on File: 8/17/XXXX
                                Charge: DRUGS/POSSESSION OF 28 GRAMS 1 OUNCE OR
                                LESS OF MARIJUANA OR 10 GRAMS
                                Charge Type: Misdemeanor
                                Disposition: Guilty

       24.   The background report also listed the following misdemeanor criminal conviction

from Darlington County, South Carolina, belonging to a “Brandon L Scott” and reported as

follows:

                    1. Case 4

                                Case Reference #: G802979
                                DOB on File: 8/17/XXXX
                                Charge:     DRIVING     UNDER SUSPENSION               NOT
                                SUSPENDED FOR DRIVING UNDER INFLUENCE
                                Charge Type: Misdemeanor
                                Disposition: Guilty

       25.   None of these Darlington County misdemeanor convictions belong to Plaintiff.




                                            5
Case 8:19-cv-00812-VMC-TGW Document 1 Filed 04/04/19 Page 6 of 10 PageID 6



       26.     A cursory review of the criminal convictions as reported in the background report,

and as reported in the underlying court records from Darlington County, confirms that the records

belong to two unrelated Black males: 1) Brandon Da Mon Scott, living in Florence and Darlington,

South Carolina, and 2) Brandon L Scott, living in Quinby, South Carolina. Had First Advantage

actually consulted or obtained the underlying court records, it would have seen obvious

discrepancies between Convicted Misdemeanant Brandon Da Mon Scott, Convicted

Misdemeanant Brandon L Scott, and Plaintiff.

       27.     The discrepancies that should have caused First Advantage to realize Plaintiff is

not the same person as Convicted Misdemeanant Brandon Da Mon Scott and Convicted

Misdemeanant Brandon L Scott, include the following: (i) Plaintiff has not lived in South Carolina

since 2009 but the charges were from 2012 and 2014; (ii) in 2012, Plaintiff was living in

Clearwater, Florida, which is 533 miles from Darlington County, South Carolina; (iii) in 2014,

Plaintiff was living in Largo, Florida, which is 533 miles from Darlington County, South Carolina;

(iv) Plaintiff has never been charged with or convicted of a crime in Darlington County, South

Carolina, or in any other county in South Carolina; (v) Plaintiff used his middle name of

Christopher or a middle initial “C” in any public records he completed and the middle name “Da

Mon” and middle initial “L” appears in the criminal records for the two different “Brandon Scotts”

by which First Advantage made the match with Plaintiff; (vi) Plaintiff Brandon Scott has a

different date of birth than Convicted Misdemeanant Brandon Da Mon Scott; and (vii)

Defendant’s report did not include any date of birth for Convicted Misdemeanant Brandon L Scott.

       28.     The sole reason the four inaccurate misdemeanor convictions were reported as

belonging to Plaintiff was that First Advantage failed to use reasonable procedures to assure the

maximum possible accuracy of the information contained within Plaintiff’s background report.



                                                6
Case 8:19-cv-00812-VMC-TGW Document 1 Filed 04/04/19 Page 7 of 10 PageID 7



Had First Advantage used reasonable procedures, it would have discovered that the inaccurate

stigmatizing misdemeanor convictions contained within Plaintiff’s background report belonged to

two different people living in South Carolina.

       29.     On October 16, 2017, the first business day after receiving the Pre-Adverse Action

Notice from Mr. Michaels, Plaintiff telephoned Mr. Michaels to discuss the background report.

Mr. Michaels informed Plaintiff that Adecco was no longer able to help him search for employment

opportunities due to the extensive criminal history appearing on the First Advantage background

report. Plaintiff insisted the information in the background report was inaccurate and asked Mr.

Michaels who he needed to contact to dispute the inaccurate information. Mr. Michaels told

Plaintiff he needed to contact First Advantage to submit a dispute.

       30.     On October 16, 2017, Plaintiff telephoned First Advantage and spoke to a

representative. Plaintiff informed the representative that the four misdemeanor criminal

convictions contained within his background report did not belong to him and that he had been

living in Florida during the years the crimes were committed.

       31.     On November 14, 2017, approximately a month after submitting his dispute,

Plaintiff received mail correspondence from First Advantage informing him that it had completed

its reinvestigation of the disputed information and revised the background report.

       32.     Molex rescinded the offer of employment it had made to Plaintiff as a result of the

four inaccurate misdemeanor convictions contained within the background report prepared by First

Advantage.

       33.     In creating and furnishing Plaintiff’s employment report, First Advantage failed to

follow reasonable procedures to assure that the report was as accurate as maximally possible. In

particular, First Advantage allowed a match based solely on the confluence of a common name,



                                                 7
Case 8:19-cv-00812-VMC-TGW Document 1 Filed 04/04/19 Page 8 of 10 PageID 8



Brandon Scott, in spite of the existence of information which clearly established that Convicted

Misdemeanants Brandon Da Mon Scott and Brandon L Scott are not Plaintiff, such as the fact that

Convicted Misdemeanants Brandon Da Mon Scott and Brandon L Scott live in a different state

than Plaintiff and Defendant’s report does not indicate that they share Plaintiff’s date of birth or

middle name.

       34.     As a result of First Advantage’s violations of the FCRA, Plaintiff has suffered a

range of actual damages, including without limitation, loss of employment opportunities, wages,

and benefits; loss of economic opportunities and positions and advances in the future; damage to

his reputation; loss of sleep; lasting psychological damage; loss of capacity for enjoyment of life;

and emotional distress, including mental anguish, frustration, humiliation, and embarrassment.

                                     CLAIM FOR RELIEF
                                           COUNT I
                                      15 U.S.C. § 1681e(b)
         Failure to Follow Reasonable Procedures to Assure Maximum Possible Accuracy

       35.     Plaintiff realleges and incorporates by reference the allegations contained in

Paragraphs 1-34, above.

       36.     Defendant is a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).

       37.     At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       38.     At all times pertinent hereto, the above-mentioned background report was a

“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

       39.     Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to “follow

reasonable procedures to assure maximum possible accuracy” in the preparation of Plaintiff’s

background report and the files it published and maintained.




                                                 8
Case 8:19-cv-00812-VMC-TGW Document 1 Filed 04/04/19 Page 9 of 10 PageID 9



       40.     As a result of Defendant’s violations of 15 U.S.C. § 1681e(b), Plaintiff has suffered

a range of actual damages, including without limitation, loss of employment opportunities, wages,

and benefits; loss of economic opportunities and positions and advances in the future; damage to

his reputation; loss of sleep; lasting psychological damage; loss of capacity for enjoyment of life;

and emotional distress, including mental anguish, frustration, humiliation, and embarrassment.

       41.     Defendant willfully violated 15 U.S.C. § 1681e(b) in that its actions were in

reckless disregard of the requirements of this provision. Thus, Defendant is liable for punitive

damages pursuant to 15 U.S.C. § 1681n.

       42.     In the alternative, Defendant negligently violated 15 U.S.C. § 1681e(b), which

entitles Plaintiff to a recovery under 15 U.S.C. § 1681o.

       43.     Pursuant to 15 U.S.C. § 1681o and § 1681n, Plaintiff is entitled to actual damages,

statutory damages, punitive damages, and reasonable attorneys’ fees and costs.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief as follows:

       a)      Determining that Defendant negligently and/or willfully violated the FCRA;

       b)      Awarding actual damages, statutory damages, and punitive damages as provided

               by the FCRA;

       c)      Awarding reasonable attorneys’ fees and costs as provided by the FCRA; and

       d)      Granting further relief, in law or equity, as this Court may deem appropriate and

               just.

                                 DEMAND FOR JURY TRIAL

       44.     Plaintiff demands a trial by jury.




                                                    9
Case 8:19-cv-00812-VMC-TGW Document 1 Filed 04/04/19 Page 10 of 10 PageID 10




Dated: April 4, 2019               BARRY S. BALMUTH, P.A.

                                   /s/ Barry S. Balmuth
                                   Barry S. Balmuth
                                   Board Certified Civil Trial and Business Litigation
                                   Lawyer
                                   FL Bar No. 0868991
                                   2505 Burns Road
                                   Palm Beach Gardens, FL 33410
                                   Telephone: (561) 242-9400
                                   Fax: (561) 366-2650
                                   barryb@flboardcertifiedlawyer.com

                                   BERGER & MONTAGUE, P.C.
                                   Hans W. Lodge*
                                   MN Bar No. 397012
                                   43 SE Main Street, Suite 505
                                   Minneapolis, MN 55414
                                   Telephone: (612) 607-7794
                                   Fax: (612) 584-4470
                                   hlodge@bm.net
                                   *pro hac vice motion forthcoming


                                   ATTORNEYS FOR PLAINTIFF




                                     10
